Citation Nr: 1047899	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to service connection for residuals of right ear 
stapedectomies, to include as due to service-connected right ear 
hearing loss and right otosclerosis.  

2.  Entitlement to service connection for temporomandibular joint 
disease (TMJ), to include as secondary to service-connected right 
ear condition and residuals of right ear stapedectomies.

3.  Entitlement to service connection for tinnitus, to include as 
due to service-connected right ear condition and residuals of 
right ear stapedectomies.

4.  Entitlement to service connection for vertigo, to include as 
due to service-connected right ear condition and residuals of 
right ear stapedectomies.

5.  Entitlement to service connection for left ear hearing loss, 
to include as due to service-connected right ear condition and 
residuals of right ear stapedectomies.



REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to December 1987, 
and from January 1991 to June 1991.  She also had periods of 
service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on appeal.

In August 2010, the Veteran appeared and testified at a Travel 
Board hearing at the San Diego RO.  The transcript is of record.  

The issues of entitlement to service connection for residuals of 
right ear stapedectomies, tinnitus, vertigo, and left ear hearing 
loss are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have TMJ attributable to her period 
of active duty.  


CONCLUSION OF LAW

The criteria for service connection for TMJ have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate her claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In a letter dated in November 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
her claim for service connection, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the Veteran to submit 
any additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the November 2007 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the November 
2007 notice was given prior to the appealed AOJ decision, dated 
in January 2008.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board.  As noted above, the Veteran 
appeared and testified at a Travel Board hearing at the San Diego 
RO.  

VA is not required to schedule the Veteran for a physical 
examination for her claimed TMJ because the evidence does not 
meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, injury, 
or disease in service upon which a current disability may be 
based.  In fact, there is no current diagnosis of the claimed 
disability.  As such, the Board will not remand this case for a 
medical examination.  

It appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran essentially contends that she has TMJ that is 
attributable to her right ear condition.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Consistent with the Veteran's assertions, there are no service 
treatment records (STRs) reflecting treatment for TMJ.  
Additionally, post-service treatment records are devoid of any 
treatment for TMJ.  The Veteran has testified that she has jaw 
pain related to her right ear prosthesis.  She reported that she 
uses her jaw and clenches to adjust her right ear prosthesis.  
There are absolutely no medical records showing a diagnosis of 
TMJ or chronic problems associated with the Veteran's jaw.  

Given the evidence as outlined above, the Board finds that there 
is no current diagnosis of a jaw disability.  The Board notes 
that symptoms, such as pain alone, however, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Thus, absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  Also, in the absence 
of proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, because there is no evidence of a jaw disability 
related to the Veteran's service, service connection for TMJ must 
be denied.

The Board need not consider the Veteran's secondary service 
connection claim of TMJ as related to her service-connected right 
ear condition as there is no evidence that the Veteran has a 
current jaw disability.  


ORDER

Service connection for TMJ is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary regarding the Veteran's claims of residuals of right 
stapedectomies, left ear hearing loss, tinnitus, and vertigo.  
All three are claimed to be caused or worsened by the Veteran's 
service-connected right ear condition-including the right 
stapedectomy residuals. The Board finds that it is unclear from 
the evidence of record as to whether the residuals of the 
Veteran's right stapedectomies are a result of her service-
connected right ear condition (hearing loss and otosclerosis).  
Additionally, the Board finds that a remand is necessary 
regarding the claimed secondary disabilities to the residuals of 
right stapedectomies and service-connected right ear condition.  

During the Veteran's August 2010 hearing, she and her 
representative indicated that the Veteran's left ear disability 
was either directly related to service, or due to her service-
connected right ear condition.  The theory of the left ear 
disability as being secondary to her service-connected right ear 
condition was newly raised at the August 2010 hearing.  

The Veteran underwent a VA examination in January 2007 regarding 
her claimed ear disabilities.  This examination, however, did not 
include an opinion as to whether her claimed disabilities were 
due to service.  

Additionally, the Veteran was not afforded an adequate VA 
examination for her claimed tinnitus.  The September 2008 VA 
examiner briefly mentioned the Veteran's tinnitus as being 
"consistent with [her] hearing loss and positive history of 
right stapedectomy and the onset of tinnitus was significantly 
post-active duty time."  This statement is somewhat confusing, 
and the Board finds this examination to be inadequate as the 
purported opinion is unclear.  Also, no VA examination was 
conducted to specifically address whether the Veteran's tinnitus, 
vertigo, and residuals of right stapedectomies were caused or 
worsened by her service-connected right ear hearing loss and 
otosclerosis.  The September 2008 examiner indicated that the 
Veteran's 1999 and 2004 periods of active duty would not have 
caused dislodgment of her right ear prosthesis or lead to 
additional hearing impairment bilaterally.  He did not, however, 
opine as to whether the Veteran's two right stapedectomies were 
related to her service-connected right ear hearing loss and right 
otosclerosis.  The Board notes that once VA undertakes the effort 
to provide an examination when developing a service connection 
claim, the examination must be an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds that 
the VA examination conducted was inadequate, the Veteran must be 
afforded a new VA examination to determine the nature and 
etiology of the claimed tinnitus, to include as due to the 
Veteran's right ear condition.  The Board also finds that upon 
remand the VA examination should include a discussion as to 
whether the Veteran's residuals of right stapedectomies, vertigo, 
and left ear hearing loss were caused or worsened by her service-
connected right ear condition.  

Additionally, the Veteran indicated at her hearing that she did 
not submit copies of her orders regarding her active duty in 
Germany in 2004.  It is her contention that her flight to Germany 
worsened her right ear disability, and caused problems with the 
other claimed conditions.  The Board finds that upon remand, an 
attempt should be made to associate these orders with the 
Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the Veteran's 
orders showing her active duty in Germany in 
2004.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
residuals of her right stapedectomies.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner is 
to perform all necessary clinical testing.  
The examiner should then render an opinion as 
to whether it is at least as likely as not 
that any current residuals of her right 
stapedectomies had their onset in service.  
The examiner should also provide an opinion 
as to whether the Veteran underwent a right 
stapedectomy (and subsequent revision) due to 
her service-connected right ear hearing loss 
and right otosclerosis.  

If it is found that the Veteran underwent a 
right stapedectomy due to her right ear 
hearing loss and/or right otosclerosis, the 
examiner is requested to indicate those 
residuals.  The examiner should specifically 
opine as to whether the claimed left ear 
hearing loss, tinnitus, and vertigo were 
caused or worsened by her right ear 
condition, including the residuals of her 
right stapedectomies.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of the 
Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


